684 S.E.2d 441 (2009)
363 N.C. 660
STATE
v.
Jihad Rashid MELVIN.
No. 382P09.
Supreme Court of North Carolina.
September 18, 2009.
Daniel R. Pollitt, Assistant Appellate Defender, for Jihad Rashid Melvin.
Norma S. Harrell, Special Deputy Attorney General, for State of North Carolina.

Amended
The following order has been entered on the motion filed on the 17th of September 2009 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 18th of September 2009."